Title: To James Madison from John S. Hutton, 25 April 1813
From: Hutton, John S.
To: Madison, James


Sacketts Harbor April 25th 1813
The Humble petition of John S Hutton, Sailing Master, US. Navy
Sheweth, That your petitioner, having been tried by a Court Martial under charges he is not guilty of and to some of which he refused to plead, (which may be seen by the proceedings of the court; sent to your excellency with your petitioners defence) Your petitioner, humbly hopes your excellency will not with out due investigation of the proceedings of the Court Condemn your petitioner. Your Petitioner humbly Prays, the service he has hitherto render’d his country will not be forgotten, & if your excelency would have the, goodness to direct the Secy of the Navy to enquire of Captn Samuel Evans what your petitioner’s Conduct was while under his command, he is persuaded it would redound to his honor. Your petitioner Therefore humbly prays, for a mitigation of the Sentence of the Court be it what it may, and your petitioner Shall ever Pray.
